Citation Nr: 0027121	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  00-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a 
tonsillectomy.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from December 1945 
to November 1954.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDING OF FACT

There is no competent medical evidence that demonstrates that 
the veteran currently suffers from residuals of a 
tonsillectomy reportedly performed during service.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
tonsillectomy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The threshold question that must 
be answered is whether the veteran has submitted a well-
grounded claim for service connection.  The veteran has "the 
burden of submitting evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

As a preliminary matter, the Board observes that the 
veteran's service medical records (SMRs) appear to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under such circumstances, there is a 
heightened duty to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Since filing his claim for service connection for residuals 
of a tonsillectomy, the veteran has submitted records of 
medical treatment following service, and has undergone 
several VA rating examinations.  He has been consistently 
unable to provide the dates of his claimed tonsillectomy 
procedure, and thus far has only been able to recall that he 
underwent such treatment at some time between 1942 and 1954, 
and that he was unable to recall any specific military units 
in which he served during that period, other than those 
listed on his reports of service separation.  The NPRC has 
indicated that without any further specific information 
regarding approximate dates of treatment, it is unable to 
conduct a proper records search to obtain such items as unit 
morning reports or other medical documentation.  With respect 
to the veteran's destroyed SMRs, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "the VA has no duty to seek to obtain that 
which does not exist."  See Counts v. Black, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in reconstructing 
his destroyed records, and in assisting the veteran to obtain 
records from alternate sources by providing him with VA 
rating examinations, by obtaining his post-service medical 
treatment records, and by offering him the opportunity to 
present testimony at a personal hearing, which he declined.  

VA clinical treatment records dating from January 1989 
through November 1999 were submitted in support of the 
veteran's claim.  Treatment records dated in January 1989 and 
March 1997 include a reference to a tonsillectomy performed 
at an unstated date.  Nothing further regarding the veteran's 
tonsils was offered at that time.  The veteran was noted to 
suffer from chronic otitis media, but no reference to any 
residuals of any tonsillectomy was made in any of the 
clinical treatment records.  

The veteran underwent a series of VA rating examinations from 
December 1998 through February 1999.  The reports of those 
examinations fail to disclose any particular findings 
relating to the veteran's tonsils or any tonsillectomy, 
although the report of a December 1998 rating examination 
includes "status-post tonsillectomy" in the veteran's 
listed diagnoses.  No other reference to tonsils or 
tonsillectomy was made.  

The Board has evaluated the foregoing, and concludes that the 
veteran has failed to submit evidence of a well-grounded 
claim for service connection for residuals of a 
tonsillectomy.  The Board notes that even if it were shown 
that the veteran had undergone a tonsillectomy in service, 
none of the contemporaneous clinical treatment records or the 
several VA rating examination reports include any reference 
to any residuals of such tonsillectomy.  The Board 
acknowledges that references to a past tonsillectomy were 
included in clinical treatment records and a December 1998 
rating examination report as noted above.  However, there is 
no medical evidence of any sort showing that the veteran 
currently suffers from any adverse effects or residuals of 
that tonsillectomy.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Further, the record fails to show any past 
treatment for any residuals of a tonsillectomy.  See Savage, 
supra.  

Moreover, lay statements by the veteran that he currently 
suffers from residuals of a tonsillectomy that was performed 
in service do not constitute medical evidence.  As a lay 
person, lacking in medical training or expertise, the veteran 
is not competent to address an issue requiring an expert 
medical opinion, to include medical diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 482, 494-95 
(1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for residuals of a tonsillectomy.  The Board has 
not been made aware of any additional evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist has not been triggered here by 
a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
residuals of a tonsillectomy.  See Robinette, 8 Vet. App. at 
73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a tonsillectomy is 
denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

